SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number: 001-33085 RRsat Global Communications Network Ltd. (Exact name of Registrant as specified in its charter) Israel (Jurisdiction of incorporation or organization) RRsat Building, Hanegev Street, POB 1056, Airport City 70100, Israel (Address of principal executive offices) Itzik Zion Chief Financial Officer RRsat Global Communications Network Ltd. RRsat Building, Hanegev Street, POB 1056, Airport City 70100, Israel Tel: +972-3-928-0808 Fax: +972-3-928-0765 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary shares, par value NIS 0.01 per share The NASDAQ Stock Market LLC Securities registered or to be registered pursuant to Section 12(g) of the Act:None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of December 31, 2012:17,346,561 ordinary shares, par value NIS 0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: Yes£NoS If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: Yes £ NoS Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesSNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes SNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large Accelerated filer £Accelerated filer £Non-accelerated filer S Indicate by check mark the basis of accounting the registrant has used to prepare the financial statements included in this filing: SU.S. GAAP £International Financial Reporting Standards as issued by the International Accounting Standards Board £Other If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 £Item 18 £ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes£NoS 2 TABLE OF CONTENTS General 4 Special Note Regarding Forward-Looking Statements 4 PART I Item 1. Identity of Directors, Senior Management and Advisers 6 Item 2. Offer Statistics and Expected Timetable 6 Item 3. Key Information 6 Item 4. Information on the Company 30 Item 4A. Unresolved Staff Comments 61 Item 5. Operating and Financial Review and Prospects 62 Item 6. Directors, Senior Management and Employees 82 Item 7. Major Shareholders and Related Party Transactions 95 Item 8. Financial Information Item 9. The Offer and Listing Item 10. Additional Information Item 11. Quantitative and Qualitative Disclosures about Market Risk Item 12. Description of Securities Other than Equity Securities PART II Item 13. Defaults, Dividend Arrearages and Delinquencies Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds Item 15. Controls and Procedures Item 16. [Reserved] Item 16A. Audit Committee Financial Expert Item 16B. Code of Ethics Item 16C. Principal Accountant Fees and Services Item 16D. Exemption from the Listing Standards for Audit Committee Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers Item 16F. Change in Registrant's Certifying Accountant Item 16G. Corporate Governance Item 16H Mine Safety Disclosure PART III Item 17. Financial Statements Item 18. Financial Statements Item 19. Exhibits 3 General.As used herein, "we," "our," "us," "RRsat" and the "company" refer to RRsat Global Communications Network Ltd. and its consolidated subsidiaries, unless the context requires otherwise. Our Consolidated Financial Statements contained in this Annual Report on Form 20-F have been prepared on the basis of accounting principles generally accepted in the United States ("U.S. GAAP"). Unless otherwise indicated, our Consolidated Financial Statements and other financial data contained in this Form 20-F are presented in United States dollars ($).We prepare our Consolidated Financial Statements on the basis of a calendar fiscal year beginning on January1 and ending on December 31.References to a fiscal year in this Form 20-F shall be references to the fiscal year ending on December 31 of that year.In this Form 20-F, financial results and operating statistics are, unless otherwise indicated, stated on the basis of such fiscal years. Special Note Regarding Forward-Looking Statements.This Annual Report contains forward-looking statements, as defined in the Private Securities Litigation Reform Act of 1995, that involve risks and uncertainties. The forward-looking statements are contained principally in Item 3 "Key Information – Risk Factors," in Item4 "Information on the Company," and Item5 "Operating and Financial Review and Prospects."These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements. Forward-looking statements include, but are not limited to, statements about: · our ability to convince potential customers to use our content management, distribution and mobile satellite services (MSS) rather than the services of other providers, including teleports that are owned by satellite operators; · the future growth of the global broadcast market, the global content management and distribution services market and the global MSS market; · the growth of the North American, European and Asia Pacific broadcast markets; · the general economic conditions in the markets in which we, our customers and our suppliers operate; · our ability to lease additional satellite or terrestrial fiber capacity or extend existing leases in order to provide continuity of service to our existing customers, enter into contracts with new customers and expand our transmission service offerings; · our ability to compete in the Inmarsat plc ("Inmarsat") services market alongside Inmarsat, which intends to commence direct sales to Inmarsat Service Providers ("ISPs") and end-users; · the revenues that we may generate from our contracted backlog; · our plans to further expand our presence in the United States; · our plans to expand our presence in Latin America, Asia, Europe and other markets in which most of our operations are hosted facilities, by acquiring or establishing our own teleports and content management facilities; · our ability to successfully integrate businesses and assets we have acquired and may acquire in the future; · our plans to broaden our service offerings and to acquire or establish complementary businesses or technologies; 4 · our plans to invest in appropriate infrastructure and personnel to allow us to continue to accommodate global content management and distribution and global MSS utilizing the latest technologies; · our ability to enter into strategic arrangements with satellite fleet operators and other telecommunications service providers; · the growth of new technologies, such as high definition television (HDTV), three dimensional television (3DTV), Ultra High Definitiontelevision or Internet Protocol (IP) television; · our expected increases in expenses as our operations continue to expand; · changes in exchange rates, notably between the U.S. dollar and the Euro and the New Israeli Shekel (NIS), and the entering into currency hedging transactions to decrease the risk of financial exposure from fluctuations in the exchange rate of the U.S. dollar against the Euro or NIS; · our intention to pay cash dividends to our shareholders in the future; · the renewal of our licenses by the Israeli Ministry of Communications and the U.S. Federal Communications Commission ("FCC"); · our ability to extend our building and other permits for our principal teleports in Emek Ha'ela, Israel, andHawley, United States; · our ability to close the Re'em teleport and consolidate our content management and content distribution operations in Israel in our Emek Ha'ela facility; · our belief that our current owned and leased facilities currently are adequate to meet our needs; and · our estimates regarding future performance, sales, gross margins, expenses (including stock-based compensation expenses) and cost of sales. In some cases, you can identify forward-looking statements by terms such as "may," "might," "will," "should," "could," "would," "expect," "plan," "believe," "intend," "anticipate," "estimate," "predict," "potential," "project" or the negative of these terms, and similar expressions intended to identify forward-looking statements.These statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties.Given these uncertainties, you should be cautioned that these statements may, and often do, vary from actual results.Therefore, you should not place undue reliance on these forward-looking statements.There are important factors that could cause our actual results, level of activity, performance or achievements to differ materially from those expressed or implied by the forward-looking statements.In particular, you should consider the risks in this Annual Report under this Item 3 "Key Information – Risk Factors." These forward-looking statements represent our estimates and assumptions only as of the date of this Annual Report.Although we believe the expectations reflected in the forward-looking statements to be reasonable, we cannot guarantee future results, level of activity, performance or achievement.We undertake no obligation to update any of the forward-looking statements after the date of the filing of this Annual Report to conform those statements to reflect the occurrence of unanticipated events, except as required by applicable law. 5 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A.Selected financial data The following selected financial data, which is presented in accordance with generally accepted accounting principles in the United States ("U.S. GAAP"), should be read together with our consolidated financial statements and related notes and Item5 "Operating and Financial Review and Prospects" included elsewhere in this Annual Report.The selected balance sheet data as of December31, 2011 and 2012 and the selected statements of operations data for the years ended December31, 2010, 2011 and 2012 have been derived from our audited consolidated financial statements included elsewhere in this Annual Report.The selected balance sheet data as of December31, 2008, 2009 and 2010 and the selected statements of operations data for the years ended December31, 2008 and 2009 have been derived from our audited financial statements not included in this Annual Report Year ended December 31, (in thousands, except share per share data and cash dividend per ordinary share) Statements of Operations Data: Revenues $ Cost of revenue 53,477 64,548 75,962 86,939 86,253 Gross profit 25,516 29,139 26,065 25,981 27,147 Operating expenses: Sales and marketing General and administrative 6,582 8,391 9,194 10,130 10,106 Total operating expenses 10,496 13,945 15,574 17,197 17,494 Operating income Interest and marketable securities income Currency fluctuation and other financial income (expenses), net ) ) ) Change in fair value of embedded currency conversion derivatives ) ) Other income, net 10 26 (1
